ORDER
PER CURIAM.
Defendant appeals from the judgment entered after a jury convicted him of two counts of forgery. The trial court sentenced Defendant to three months in the Marion *942County Jail on each count. The court ordered the sentences to be served consecutively and also fined Defendant ■ $5,000 on each count. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).